DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 1/8/2021. Claims 1 and 7 are pending in the application. 
Claim Objections
2.	Claim 1 is objected to because of the following informalities:  the claim recites “wherein said perfume composition does not contain methyl anthranilate” and then the claim further recites “wherein said perfume composition is free of any member selected from the group (2A)” wherein the group (2A) includes methyl anthranilate. As such, the language excluding methyl anthranilate is redundant in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “wherein an odor of each component in group (1A) is more prominent in said perfume composition than expected” and further recites “wherein each component in group (1B) increases the prominence of the odor of the components in group (1A).” These terms are considered indefinite as the terms fail to particularly point out and distinctly claim the subject matter. There is no 
Claim 7 is rejected as being dependent on a rejected base claim.



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:      
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1 and 7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Behan et al. (US Patent 5,482,635).
The disclosure of Behan et al. is adequately set forth on pages 4 – 6 of the Office Action dated 8/14/2020 and is incorporated herein by reference.

Regarding claim 1 and 7, Behan et al. teach a perfume composition, wherein the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (Example 6), wherein in another preferred embodiment the perfume composition comprises hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, and iso-E super (Example 7) wherein these components read on "at least four members selected from group 1A" as required by the instant claim, wherein the perfume compositions further comprise phenyl ethyl alcohol thereby reading on “at least one member selected from group (1b) consisting of phenyl alkylalcohols” as required by the instant claim 1 and 7. Behan et al. teach the alcohols are present in an amount of at least 5% and generally not more than 70% by weight of the perfume 
Behan et al. teach the perfume composition comprising patchouli oil (Example 5) and coumarin (Example 7) thereby reading on "further comprising up to three members of the group (1C)" as required by the instant claim, wherein the patchouli oil is present in an amount of 1.8 wt% (Example 5) and the coumarin is present in an amount of 1.8 wt% (Example 7) thereby reading on the “up to about 35% by weight” as required by the instant claim. The embodiments of Behan et al. do not contain methyl anthranilate. Behan et al. further teach dipropylene glycol (Example 1) thereby reading on the “odorless solvent” as required by the instant claim. Behan et al. teach a consumer product which is a fabric softening composition in the form of a liquid and powder (claim 1, col. 12 lines 18 and 21). Embodiments of Behan et al. are free of members selected from the group (2A) (Example 1).
Behan et al. do not specifically teach the amounts of the hexyl cinnamic aldehyde, acetyl cedrene, methyl cinnamate, raspberry ketone, alpha iso methyl ionone and iso-E super (which correspond to the members selected from group 1A).
However, the amount of the perfume ingredients in group (1A) will affect the resulting smell of the final product. Therefore, the amounts of the perfume ingredients in group (1A) can be optimized to reach the desired fragrance character via a routine optimization. The case law has held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Behan et al. are silent regarding the component in group (1B) further enhancing the synergistic effect of the components in group (1A), and wherein each component in group (1B) increases the intensity of the resilient components in group (1A) without the odor of the group (1B) promoter coming through prominently.
However, the synergestic effect, the intensity and the odor coming through prominently are functions of the individual components of the composition. Behan et al. teach the same components in the composition as set forth in the rejection above. Therefore, the synergestic effect, the intensity and the odor of the components of Behan et al. are expected to be the same properties as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position. In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

Response to Arguments
7.	 Applicant's arguments filed 11/11/2020 have been fully considered but they are not persuasive.  Regarding the rejections over Behan, Applicant states “Examples 6 and 7 of Behan et al. each contain 10% lilial. The chemical name for lilial is 2-methyl-3(para-t-butylphenyl)propionaldehyde which is now recited in the claim”. In response, attention is drawn to the rejections as set forth above, wherein other .
Applicant further states “the benefit and surprising result achieved by the claimed invention is explained on, for examples, pages 8-9 of the application as filed”. In response, attention is drawn to the rejection as set forth above wherein the teaching of Behan et al. render the composition containing (1A), (1B), (1C) and free of (2A) obvious. Furthermore, case law has held that that “a showing of unexpected results must be based on evidence, not argument or speculation”. See In re Mayne, 104 F.3d 1339, 1343-44, 41 USPQ2d 1451, 1455-56 (Fed. Cir. 1997).  The case law has held that arguments unsupported by comparative data were determined insufficient to overcome prima facie case of obviousness. The unexpected results discussed on pages 8-9 in the instant application are not convincing as the unexpected results must be based on evidence, not argument or speculation as the case law stated above mandates. As such, it is suggested that Applicant provide side by side comparative data demonstrating an unexpected, surprising result with the composition containing the claimed amounts within the claimed ranges versus the compositional ranges taught by the closest prior art (i.e. Behan et al.). For these reasons, Applicant's arguments are not persuasive. 

Conclusion
8. 	THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763